Citation Nr: 1440972	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1970.  His decorations for his active duty service include a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2014.  A copy of the transcript is associated with the claims file.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has a back disability that is etiologically related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has a current back disability that was caused by an injury that occurred in combat during his active duty service.

The Veteran's service treatment records do not show any treatment for a back disability.  There is a notation of muscle strain after complaints of pain radiating from the "left lower quadrant."  There is also a notation of pain from palpation over the left fifth rib.  The Veteran was evaluated as clinically normal upon separation.  There is no report of medical history from separation associated with the claims file.

The Board notes that the Veteran testified and provided several statements asserting that he was injured when he dove into a bunker to avoid incoming mortar shells.  He testified that after his injury he went to sick call and that a doctor treated his ribs.  The Veteran's reports are consistent with his treatment records.  

The Board also notes that the Veteran has a Combat Action Ribbon, confirming his combat duty.  Giving him the benefit of the doubt, the Board finds that the Veteran suffered a back injury in service.

A review of the post-service VA and private treatment records shows that the Veteran was treated frequently for back problems since his separation from active duty service.  This includes treatment of record in 1977, 1989, 1992, 1993 and from 2008 to the present.

A statement submitted by the Veteran's former lawyer notes that he was in an automobile accident in 1977.  The statement notes that the claim was settled and in the process it was revealed that the automobile accident aggravated an existing back injury from his service in Vietnam.

The Board has no reason to find the reports of the Veteran or the Veteran's former lawyer to be other than credible. 

In light of the Veteran's complaints of back pain since his active duty service and the 1977 report of an incident that aggravated a back injury from service, the Veteran will be granted the benefit of the doubt.  The claim is granted.


ORDER

Entitlement to a back disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


